DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 objected to because of the following informalities:  the claim reads “a system according to claim 21,” which likely should read “according to claim 2,” as claim 21 has not yet been introduced, and a dependent claim must refer to a preceding claim (see MPEP 608.01(n)).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5, 7, 9-13, and 15-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by to US 20140025088 A1 to Zarrouk et al, henceforth Zarrouk.
Regarding claim 1, Zarrouk teaches a system (robot 10, Fig. 1, [0071]) for detection and treatment of a diseased regions in the tissue of a subject, comprising: a rigid cannula needle (rigid cannula needle 3) having a laterally directed distal orifice and a flexible inner probe (flexible needle 4) capable of deployment laterally from said rigid cannula needle through said orifice (positioning jig 56), 
said flexible inner probe having at its distal end a tip (distal tip 21) comprising:
 a sensor element (sensor 19, [0071]) to detect state of said tissue in the region of said tip as a diseased state or a healthy state onto the tissue to be operated upon ([0071])
a robotic device configured to move said probe (positioning gig 56) within the tissue of the subject; 
and a controller (“controller” [0040]) adapted to generate commands (targeting guide), based on the sensed state of said tissue in the region of said tip, and provide the commands to said robotic device (robot 10) to move said rigid cannula needle and said flexible inner probe incrementally within said tissue ( “multiple samples over a large volume to be inspected, can be taken using only one small incision … or inserting it further, in order to reposition it to provide access by the inner flexible needle to the 

Regarding claim 2, Zarrouk teaches wherein said tissue comprises brain tissue (“cranial neurosurgery” [0002]) of the subject.  

Regarding claim 3, Zarrouk teaches wherein said sensor element (optical sensor 19, [0071]) is a fiber optical fluorescence probe, and said treatment element is the tip of a fiber delivering an ablative laser beam (“flexible needle…can deliver… ablative light” [0007]).  

Regarding claim 5, Zarrouk teaches wherein said sensor element comprises any one or more of the group consisting of an ultrasound imaging probe (“needle mounted sensors may use…ultrasound” [0008]), a direct optical detection probe, and an electrical impedance measurement (“needle mounted…electrical sensors” [0008]) probe.  


Regarding claim 7, Zarrouk teaches wherein said flexible inner probe comprises self-reassembling elements (“a flexible needle made of a [chain or] stack of magnetized beads…[such that] the beads making up the chain are self-centering” [0061]).  

Regarding claim 9, Zarrouk teaches further comprising a set of markers adapted to be mounted on the body of said subject for rendering in a preoperative image set (“preoperative three-dimensional images” [0069]), and wherein said robotic device (robot 10) is adapted to be mounted on the body of said subject in a known position relative to said markers, such that the robotic device is registered to said preoperative image set ([0069]).  

Regarding claim 10, Zarrouk teaches a method of detection and treatment of a diseased regions in the tissue of a subject, comprising: 
(i) inserting into said tissue; a rigid cannula needle (rigid cannula needle 3) having a laterally directed orifice (“laterally directed hole,” [0007]) and a flexible inner probe (flexible needle 4) capable of deployment laterally from said rigid cannula needle through said orifice, said flexible inner probe having at its distal end (distal tip 21); a tip comprising detection and treatment elements; 
(ii) deploying said flexible inner probe (flexible needle 4) from said laterally directed orifice ([007]) in incremental steps (“multiple samples over a large volume to be inspected, can be taken using only one small incision … or inserting it further, in order to reposition it to provide access by the inner flexible needle to the new region to be accessed, whether into a deeper or a less deep region of the brain” [0007])

(iv) actuating said treatment ([0050])s based on the determining; 
(v) repeating said deploying of said flexible inner probe (flexible needle 4) after performing successive incremental deployment steps of said rigid cannula needle in longitudinal and rotational directions (rotating base section 2, [0050]).

Regarding claim 11, Zarrouk teaches wherein said tissue comprises brain tissue of the subject [Abstract, Zarrouk].  

Regarding claim 12, Zarrouk teaches wherein said detection element (optical sensor 19, [0071]) comprises a fiber optical fluorescence probe (“detect fluorescence effects in tissues” [0071]), and said treatment element comprises a tip of a fiber delivering an ablative laser beam (“flexible needle…can deliver… ablative light” [0007]).  

Regarding claim 13, Zarrouk teaches wherein said detection element comprises an ultrasound imaging probe (“needle mounted sensors may use…ultrasound” [0008]).  




Regarding claim 16, Zarrouk teaches wherein said orifice (“laterally directed hole,” [0007]) is directed at right angles to the axis of said rigid cannula needle (rigid cannula needle 3). That is, the surface normal vector of the [plane of the] laterally directed hole forms a right angle with the vector defining the axis of the rigid cannula needle. 

Regarding claim 17, Zarrouk teaches a method of surgical treatment of a subject, comprising: 
(i) delineating a region to be treated of the subject's tissue on a preoperative image set (“preoperative three dimensional images” [0069]; 
(ii) mounting on the subject's body in proximity to said region; a robotic system comprising a cannula needle (needle 3) having a laterally directed orifice at its distal end ([0007]); 
(iii) inserting said cannula needle into the subject's tissue until said orifice reaches a selected lateral level of said region to be treated; (iv) inserting into said cannula needle; a flexible probe ([0048]) such that its distal end exits said laterally directed orifice (distal opening 21, Fig. 2-3, [0050]), said flexible probe (flexible needle 4) having a tip at its 
(v) using said detection element to determine whether a portion of said tissue adjacent said tip requires treatment ([0071]), and if so, actuating said treatment element, based on the determination; 
(vi) advancing said tip incrementally (“multiple samples over a large volume to be inspected, can be taken using only one small incision … or inserting it further, in order to reposition it to provide access by the inner flexible needle to the new region to be accessed, whether into a deeper or a less deep region of the brain” [0007]), and repeating step (v) until said tip reaches tissue which does not require treatment (“detect the diseased area boundaries” [0071]); 
(vii) withdrawing said flexible probe into said cannula needle, rotating said cannula needle incrementally ([0053]), and repeating steps (v) and (vi); 
(viii) repeating step (vii) around said lateral level (“depth of entry” [0050])
(ix) withdrawing said flexible probe into said cannula needle; and moving said cannula to another lateral level ([0051], Fig. 3); and (x) repeating steps (v) to (ix) to complete treating the region to be treated ([0007]).  

Regarding claim 18, Zarrouk teaches wherein said selected lateral level is either at a most proximal level of said region to be treated, or at a most distal level of said region 

Regarding claim 19, Zarrouk teaches wherein wherein said tissue comprises brain tissue (“cranial neurosurgery” [0002]) of said subject, and said robotic system is mounted rigidly on said subject's skull (baseplate, [Abstract]).  

Regarding claim 20, Zarrouk teaches wherein use of said detection element ([0071]) to determine whether the portion of said brain tissue adjacent to said tip requires treatment provides compensation for the effects of brain shift ([0003, 0012]).  

Regarding claim 21, Zarrouk teaches comprising a treatment element in proximity to said sensor element ([0071]) configured to treat said tissue ([0007]) in the region of said tip; and wherein the controller generates the commands to selectively move the treatment element (“motion controller” [0031-0032]) to treat tissue in the diseased state within the tissue of the subject.  



Regarding claim 23, Zarrouk teaches wherein the commands move the needle and the inner probe in coordinated robotic motions ([0008], [0031-0032]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24-27 rejected under 35 U.S.C. 103 as being unpatentable over Zarrouk.

Regarding claim 24, Zarrouk teaches wherein the system is configured to repeatedly detect the state of said tissue while the rigid cannula needle and the flexible inner probe move incrementally, and the controller generates commands according to the repeated 

Regarding claim 25, Zarrouk teaches wherein the controller ([0008], [0031-32]) is adapted to generate and provide commands to move the rigid cannula needle incrementally toward an outer margin of tissue in the diseased state ([0071]) until tissue in the healthy state is detected, and then withdraw the flexible inner probe (flexible needle 4, [0052] describes the reversible process by which the probe exits and enters the aperture into/from the tissue).  Zarrouk does not explicitly state incremental for this step, however, it would have been obvious to one of ordinary skill in the art at the time of filing to perform frequent detections and incremental movements ([0007]) in order to position and withdraw the needle as accurately as possible.

Regarding claim 26, Zarrouk teaches wherein the controller ([0008], [0031-32]) is adapted to generate and provide commands to perform the motion to the outer margin 

Regarding claim 27, Zarrouk teaches wherein the controller ([0008], [0031-32]) is adapted to generate and provide commands to perform the incremental rotations (Fig. 3, [0051]) through at least 360 degrees a plurality of times starting from different withdrawn positions of the flexible inner probe (see V, L, and R in Fig. 3; [0051]; a combination of the motion direction V, angle and degree of rotation R, and degree of longitudinal extension L encompasses all possible positions of the flexible inner probe).  Zarrouk does not use the term incremental rotation, however, it would have been obvious to one of ordinary skill in the art at the time of filing to perform frequent detections and incremental movements ([0007]) in order to position the needle as accurately as possible and allow a full 360 degrees of rotation to access all areas of diseased tissue.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zarrouk as applied to Claim 3 above, and further in view of “Hadjipanayis, C. G., Widhalm, G., & Stummer, W. (2015). What is the Surgical Benefit of Utilizing 5-Aminolevulinic Acid for Fluorescence-Guided Surgery of Malignant Gliomas, Neurosurgery, 77(5), 663–673” to Hadjipanayis et al, henceforth Hadjipanayis.
Regarding claim 4, Zarrouk teaches wherein said fluorescence probe is adapted to detect the presence of fluorescence arising from UV excitation of 5-aminolevulinic acid (5-ALA) (“Such optical sensors can detect fluorescence effects in tissues, to label specific types of cell to which the appropriate fluorescing drug attaches…” [0071]). Zarrouk does not explicitly state excitation of 5-ALA.
However, Hadjipanayis teaches that UV excitation of tissue would necessarily cause fluorescence of 5-ALA [Abstract], as it is among the most common compounds taken prior to surgery to cause brain tumors to fluoresce. Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to configure the fluorescence probe of Zarrouk with the ability to detect fluorescing 5-ALA as taught by Hadjipanayis.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zarrouk as applied to claim 1 above, and further in view of US 20110034912 A1 to De Graff et al, henceforth De Graff.

Regarding claim 6, Zarrouk teaches a treatment element but does not state cryo-ablation. De Graff, which teaches a therapeutic device for use in brain surgery (Abstract) discloses wherein the treatment element comprises a cryo-ablation tip ([00265]). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Zarrouk with the cryo-abalation tip as taught by De Graff, as cryo-ablation is a well-known means of treating and removing tumors, including brain tumors.

Regarding claim 14, Zarrouk teaches wherein said treatment element comprises at least one of the group consisting of a set of radio frequency ablation electrodes (“flexible needle can deliver an ablative light or heat” [0008]).  However, Zarrouk does not state cryo-ablation. De Graff, which teaches a therapeutic device for use in brain surgery (Abstract) discloses wherein the treatment element comprises a cryo-ablation tip ([00265]). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Zarrouk with the cryo-abalation tip as taught by De Graff, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20090177081 A1 to Joscowicz et al [see Abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on M-F 8:00a-5:00p EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Saturday, April 10, 2021